Per Curiam:

Action brought by plaintiff to recover $145.75 for labor and material furnished to defendant. Defendant admitted the correctness of all of plaintiff’s claim except the sum of $19.95, but he set up a claim for* goods furnished to plaintiff to the amount of $149.05. Plaintiff replied admitting that he had obtained goods from the defendant to the amount of $82.11 and asked judgment against defendant for $63.64, the difference between his claim of $145.75 and $82.11. The case was submitted to a referee, who made findings upon which the court rendered judgment against defendant in the sum of $5.51. It thus appears that the amount in controversy, so far as defendant is concerned, is less than $100. Defendant’s entire claim was $149.05 and he admits that he was owing plaintiff on account the sum of $125.80. The difference between these amounts, $23.25, was the extent of his claim against the plaintiff. This sum added to the amount of the judgment rendered falls far short of $100, the amount necessary to give jurisdiction on appeal. (Civ. Code, § 566.) Indeed the disputed claims of both taken together did not amount to the jurisdictional amount of $100. The appeal will, therefore, be dismissed.